DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on January 12, 2021:
Claims 1, 2, 4 and 6-21 are pending;
The objection to claim 9 is withdrawn in light of the amendment;
The prior art rejections of record are withdrawn in light of the amendment.
Information Disclosure Statement
The information disclosure statement filed December 30, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “pressure molding” at line 25 should be “pressure-molding” (see claim 1, line 15).  Appropriate correction is required.  This likewise applies to claims 4, 11 and 12 each of which recite the same limitation in the same context.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the positive electrode mixture" in line 19.  There is insufficient antecedent basis for this limitation in the claim as the claim recites plural positive electrodes and it is unclear which electrode(s) the singular term of “the positive electrode mixture” is referring to from the previously recited plural positive electrodes.  This likewise applies to claims 4, 11 and 12 each of which recite the same limitation in the same context.  All claims dependent upon claims 1, 4, 11 and 12 are rejected for the same reasons.
Claim 1 recites the limitation "the negative electrode mixture" in line 21.  There is insufficient antecedent basis for this limitation in the claim as the claim recites plural negative electrodes and it is unclear which electrode(s) the singular term of “the negative electrode mixture” is referring to from the previously recited plural negative electrodes.   This likewise applies to claims 4, 11 and 12 each of which recite the same limitation in the same context.  All claims dependent upon claims 1, 4, 11 and 12 are rejected for the same reasons.
Claim 1 recites the limitation "the pair of stacked provisional bodies in line 23.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites a plurality of provisional batteries but at no point prior to the recitation of the limitation at line 23 does the claim positively recite any pair of provisional batteries.  Therefore the limitation above, at line 23 does not have sufficient antecedent basis.  This likewise applies to claims 4, 11 and 12 each of which recite the same limitation in the same context.  All claims dependent upon claims 1, 4, 11 and 12 are rejected for the same reasons.
Claim 1 recites the limitation "the electrode mixture having the higher extension rate" in lines 24-25.  There is insufficient antecedent basis for this limitation in the claim.  First, the term “the electrode mixture” is indefinite as the claims recite plural electrode mixtures (positive and negative) and plural batteries (therefore plural positive and negative electrode mixtures).  The recitation to a singular electrode mixture (“the electrode mixture”) is therefore unclear as to which electrode mixture the claim is referring to.  Furthermore, the claims do not provide sufficient antecedent basis for a higher extension rate for any electrode mixture as recited in lines 24-25.  Claim 1 only previously recites that the positive and negative electrode mixtures have first and second extension rates, respectively.  However at no point prior to lines 24-25 of claim 1 does the claim define a higher or lower extension rate with respect to the previously claimed extension rates.  Accordingly the term “the electrode mixture having the higher extension rate” recited in claims 24-25 does not have sufficient antecedent basis.  This likewise applies to claims 4, 11 and 12 each of which recite the same limitation in the same context.  All claims dependent upon claims 1, 4, 11 and 12 are rejected for the same reasons.
Claim 9 is indefinite as the claim recites singular positive and negative electrodes as “the positive electrode current collector “(lines 2-3) and “the negative electrode current collector” (lines 3-4).  However it is unclear which collector(s) for each of the positive and negative electrodes the limitations of claim 9 are drawn to as claim 1 recites plural of each of the positive and negative collectors therein.  
Allowable Subject Matter
Claims 1, 2, 4 and 6-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.  With respect to the methods of claims 1 and 11 and their respective dependent claims, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the methods for manufacturing an all-solid state secondary battery including a plurality of provisional batteries comprising the steps recited therein, including pressure molding the stacked provisional bodies, wherein for each provisional body the positive electrode mixture is configured to extend at a first extension rate when the molding pressure is removed: the negative electrode mixture is configured to extend at a second extension rate, different from the first extension rate, when the molding pressure is removed: wherein a pair of stacked provisional battery bodies is arranged with the outer surface of the current collectors of each provisional battery body of the pair of stacked provisional bodies associated with the electrode mixture having the higher extension rate directly engaging one another during the pressure molding to prevent bending caused due to forces induced by the pressure-molding, the outer surfaces of the directly engaging electrode current collectors being roughed.
b.  With respect to the batteries of claims 4 and 12 and their respective dependent claims, none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the all-solid state secondary batteries including a plurality of provisional batteries wherein one of the stacked provisional batteries is engaged with another of the stacked provisional batteries, wherein for each provisional body the positive electrode mixture is configured to extend at a first extension rate when the molding pressure is removed: the negative electrode mixture is configured to extend at a second extension rate, different from the first extension rate, when the molding pressure is removed; wherein a pair of stacked provisional battery bodies is arranged with the outer surface of the current collectors of each provisional battery body of the pair of stacked provisional bodies associated with the electrode mixture having the higher extension rate directly engaging one another during the pressure molding to prevent bending caused due to forces induced by the pressure-molding, the outer surfaces of the directly engaging electrode current collectors being roughed.
EP 2894705 discloses providing a plurality of stacked provisional bodies of an all-solid state secondary battery including a configuration wherein two collectors 5 directly engage one another.  However neither EP 2894705 nor the remaining prior art of record appear to teach, suggest or render obvious the electrode mixtures of the positive and negative electrodes of each provisional battery having different extension rates, wherein the electrode mixtures of the electrodes with the higher extension rates having their current collectors directly engaging one another having being roughed to prevent bending cased to due forces induced by pressure-molding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725